Per Curiam.
The defendant was convicted of larceny upon an indictment charging that defendant, “in the day-time, did feloniously break and enter into the dwelling-house of one W. K., then and there being with intent to commit a public offense, to-wit; the crime of larceny, and did then and there steal, take and carry away the personal goods and clothes of said W. K.; two blankets of the value of six dollars each,” etc., etc., describing the property stolen as being of the value of forty-three dollars. Prom the judgment upon the verdict defendant appeals to this court.
It was held in The State v. Ridley & Johnson, ante, p. 370, that an indictment substantially in the form of the one in this case would not support a conviction for larceny. Poliowing that case the judgment of the District Court is
Reversed.